Citation Nr: 1625691	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  02-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a laceration of the scalp.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2002 and September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.   

When this matter was initially before the Board in July 2008, the Board denied service connection for PTSD and the residuals of a scalp laceration.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in an October 2015 memorandum decision, vacated and remanded the Board's July 2008 decision.  The Court held that the Board failed to provide an adequate statement of reasons or bases for its reliance on the November 2005 VA scar residuals examination, specifically because the examiner failed to describe the Veteran's current disability in sufficient detail.  The Court also found that the Board failed to provide an adequate statement of reasons or bases for its weighing of the medical evidence.  Finally, the Court found that the Board failed to provide an adequate statement of reasons or bases for finding that the Veteran's lay testimony regarding his scar residuals was not competent. 

The Board previously adjudicated the issue of service connection for PTSD.  The evidence, however, indicates the Veteran may have been diagnosed with a different mental health condition.  A claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record and should be construed broadly.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Because the record indicates the possibility of a diagnosis of a mental condition other than PTSD, and because different laws and regulations apply to the requirements for service connection for PTSD versus other psychiatric disorders, the Board has recharacterized the issue as listed on the title page of this decision.

Finally, in April 2012, the Board remanded the Veteran's claim of entitlement to special monthly pension based on the aid and attendance of another person.  Although there is no rating decision addressing this issue of record, a June 2013 decision by the Committee on Waivers and Compromises granting a waiver of indebtedness indicated that the Veteran was receiving special monthly pension at the aid and attendance rate.  As such, this issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court has raised concerns with the VA examinations of record.  As such, the Board concludes that new examinations are in order and that a remand is thus required.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  Additionally, the most recent VA treatment records of record are dated February 2011.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).  While it appears the Veteran's service personnel records may be unobtainable, VA should make another attempt to procure these records from the appropriate repository.  Finally, the record indicates the existence of possibly relevant Social Security Administration (SSA) disability records.  VA should attempt to obtain any such relevant records.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  If such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service head and psychiatric symptoms and any post-service symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any relevant VA treatment records generated since February 2011.

3.  Endeavor to obtain the Veteran's service personnel records from the appropriate repository.  Document any negative response in the Veteran's file. 

4.   Contact the SSA and request any disability records relating to the Veteran's head or psychiatric conditions.  Document any negative response in the Veteran's file. 

5.  Then schedule the Veteran for an appropriate VA examination to determine whether the Veteran has any current residual effects from his in-service scalp laceration. 

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion.  The examiner should specifically indicate the reasons and bases for his/her conclusions.

6.  Then schedule the Veteran for a VA psychiatric examination to determine whether the Veteran currently has an acquired psychiatric disorder; and if so, whether is at least as likely as not that the Veteran's condition is related to or had its onset during service.  A diagnosis of PTSD must be ruled in or excluded.

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion.  The examiner should specifically indicate the reasons and bases for his/her conclusions.

7.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

